DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2 	Claims 1-2, 4-9,11-16, and 18-20 are pending in this application (16/453,186), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 04/18/2022, following the Non-Final Rejection office action dated 01/24/2022.    
	Applicant has not amended any Claim.
	Claims 3, 10, and 17 had been previously canceled. 
	(Please see Claims in pages 2-6 of Applicant Arguments/Remarks, filed on 04/18/2022)
	Applicant's submissions have been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
4 	Claims 1-2, 5, 7-9, 12, 14-16, and 19 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Warila et al. (US 2018/0300298 A1; Pub. Date: Oct. 18, 2018; Filed: June 12, 2018; hereinafter Warila) [cited by Applicant as prior art in IDS filed on 6/26/2019], in view of KNEISEL et al. (US 2012/0151437 A1; Pub. Date: Jun. 14, 2012; Filed: Dec. 7, 2011; hereinafter KNEISEL), Harvey et al. (US 2008/0005287 A1; Pub. Date: Jan. 3, 2008; Filed: Jun. 29, 2006; hereinafter Harvey), and Knueven et al. (US 2004/0123276 A1; Pub. Date: Jun. 24, 2004; Filed: Dec. 19, 2002; hereinafter Knueven).

Regarding claim 1, Warila teaches: 
(Previously Presented) A computer-implemented method (See, e.g., Warila, par [0031]:  “…a method for creating and managing platform-independent applications.  … this method includes: generating a platform-independent data superstructure defining the appearance and behavior of an application, independent of the characteristics of a digital processing device on which the application is to be instantiated; …”   Examiner Note (EN):  Warila discloses: a method for creating and managing platform-independent applications.) comprising:

… wherein the first programming language is different from the second programming language (See, e.g., Warila, par [0403]:  “…write server-side logic in any XML-enabled server programming language including JAVA, C++, PERL, TCL, SHELL and many others. ”   EN:  Warila discloses: write server-side logic in any XML-enabled server programming language including JAVA, C++, PERL, TCL, SHELL and many others [the first programming language is different from the second programming language].);


Warila does not appear to explicitly teach: 
generating a first memory layout definition written in a first programming language based on a first data structure definition that is written in the first programming language;
generating a second memory layout definition written in a second programming language based on a second data structure definition that is written in the second programming language, …;
merging the first memory layout definition and the second memory layout definition into a merged memory layout definition comprising the first memory layout definition written in the first programming language and the second memory layout definition written in the second programming language; and
generating a merged data structure definition based on the merged memory layout definition, wherein the merged data structure definition is written in a single programming language selected from a group consisting of the first programming language and the second programming language.

However, KNEISEL (US 2012/0151437 A1), in an analogous art of software development, teaches: 
generating a first memory layout definition written in a first programming language based on a first data structure definition that is written in the first programming language (See, e.g., KNEISEL, par [0052]:  “…the present invention enables structures or blocks of items within structures, specified in the COBOL program, to be written to files or copied from one block of memory to another …” And, KNEISEL, par [0049]:  “…the memory allocation/layout for data content of COBOL variables is arranged in a manner identical to (or very similar to) the manner in which memory would be allocated for those COBOL variables by a compiler during the compilation of the original COBOL program.”   EN:  KNEISEL teaches: the invention enables structures or blocks of items within structures, specified in the COBOL [first programming language] program, to be written to files or copied from one block of memory to another [generating a first memory layout definition written in a first programming language based on a first data structure definition that is written in the first programming language].);
generating a second memory layout definition written in a second programming language based on a second data structure definition that is written in the second programming language (See, e.g., KNEISEL, par [0110]:  “…generating code of a translated program in a second computer object oriented language such as C++ of JAVA and writing the translated program into storage of the computer system.” And, KNEISEL, par [0166]:  “…the memory model for mapping COBOL data variables into memory space in the second programming language requires that the data be allocated in memory space which is similar or identical to that to the original COBOL memory mapping, in order to maintain compatibility with other programs, subprograms or library routines, and more importantly, to provide for implementation of COBOL constructs such as "structures", "arrays" and "redefines" which require that the memory mapping in the second language be identical or at least very similar to that of the original COBOL compiler.”  EN:  KNEISEL teaches: generating code of a translated program in a second computer object oriented language such as C++ of JAVA [second programming language] and writing the translated program into storage of the computer system [generating a second memory layout definition written in a second programming language based on a second data structure definition that is written in the second programming language].), …;

Harvey (US 2008/0005287 A1), in an analogous art of software development, teaches: 
merging the first memory layout definition and the second memory layout definition into a merged memory layout definition (See, e.g., Harvey, Figs. 2, 5; pars [0071]-[0101]:  “…Automatically building custom data structures based off of existing data structures; … Automatically creating database(s), tables, fields, and rows in various database and file formats; … Logically grouping various data structures, so that they can be treated as one logical data structure; Performing the merging of different data structures by using common primary keys; Building custom data structures using the designer interface, including the ability to append custom data fields; Allowing direct data binding to common integrated development environment (IDE) controls; … Automatically populating data structures based on events (such as another data structure being populated or a command being executed); Calling wrapped function calls for a group of data structures with a single command; Performing low-level data fusion; …”   EN:  Harvey teaches: Automatically creating database(s), tables, fields, and rows in various database and file formats [memory layout] by performing the merging of different data structures, which makes the claim 1 feature “merging the first memory layout definition and the second memory layout definition into a merged memory layout definition” obvious.) …; and

And, Knueven (US 2004/0123276 A1), in an analogous art of software development, teaches: 
comprising the first memory layout definition written in the first programming language and the second memory layout definition written in the second programming language (See, e.g., Knueven; Fig. 1, pars [0015]-[0020]:  “FIG. 1 illustrates a method for defining a data structure in assembly language that may shared with a program written in a high level language such that the layout of the data structure when assembled is identical to that of a comparable data structure defined in the high level language and compiled.  …C source code 1000 defines two simple data structures, STRUCT1 and STRUCT2. …Assembly source code 1002 defines the same two simple data structures using various assembly language directives that allocate space for 32-bit values (.long), integers (.int), and substructures (.tag) to define the elements.  In an embodiment, a new assembly language directive, .cstruct, as illustrated in assembly source code 1002, is provided to enable the definition of structures in assembly language that have the same memory layout as a corresponding structure defined in C. … Therefore, because the data structures struct1 and struct2 in assembly source code 1002 are defined using the .cstruct directive, when the source code is assembled with assembler 1006, structure template 1008 results.  It is the same structure template that was produced by compiling C source code 1000 and any data structure of type struct2 will have a memory layout corresponding to the template.”   EN:  Knueven teaches: a new assembly language directive, .cstruct, is provided to enable the definition of structures in assembly language [first programming language] that have the same memory layout as a corresponding structure defined in C [second programming language],); and

generating a merged data structure definition based on the merged memory layout definition, wherein the merged data structure definition is written in a single programming language selected from a group consisting of the first programming language and the second programming language (See, e.g., Knueven; Fig. 1, par [0007]:  “… defining a data structure in an assembly language program such that the data structure is created in exact conformance to the physical and logical memory layout mandated for a comparable data structure by a compiler for a high level language.  Such methods comprise providing assembly language directives that cause the assembler to automatically adapt a data structure definition to the alignment constraints imposed by the high level language compiler.”   EN:  Knueven teaches: defining a data structure in an assembly language [first programming language] program such that the data structure is created in exact conformance to the physical and logical memory layout mandated for a comparable data structure by a compiler for a high level language [second programming language], which makes the above claim 1 limitation “generating a merged data structure definition based on the merged memory layout definition, wherein the merged data structure definition is written in a single programming language selected from a group consisting of the first programming language and the second programming language” obvious.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially combine the teachings of Warila, KNEISEL, Harvey, and Knueven to provide a method for creating and managing platform-independent applications as disclosed by Warila by incorporating the teachings of KNEISEL that teaches “generating a first memory layout definition written in a first programming language based on a first data structure definition that is written in the first programming language;” and “generating a second memory layout definition written in a second programming language based on a second data structure definition that is written in the second programming language,”, the teachings of Harvey that teaches “merging the first memory layout definition and the second memory layout definition into a merged memory layout definition;”, and the teachings of Knueven that teaches “the first memory layout definition written in the first programming language and the second memory layout definition written in the second programming language;” and “generating a merged data structure definition based on the merged memory layout definition, wherein the merged data structure definition is written in a single programming language selected from a group consisting of the first programming language and the second programming language”.  A person having ordinary skill in the art would have been motivated toward such a combination because: The translation of a COBOL source program into a program with basically equivalent functionality as in another programming language, is not a simple task because COBOL has certain features that are not readily mapped (translated) into more common programming languages such as C, C++ or JAVA that results in a form that is easily readable by a human (see, e.g., KNEISEL, par [0012]), and because:  in the fragmented and application-specific sensor marketplace, there is a need for a smart sensing and flexible solution, such as a Reconfigurable, Hierarchical Component-Based Architecture & Framework and Methods for Rapidly Developing Sensor Device-Enabling Software Applications, to enable a wide variety of sensors to have plug-and-play capability across a wide range of applications which will provide significant value to sensor element manufacturers and designers as well as developers and users of sensor-based systems (see, e.g., Harvey, par [0006]), and further for: facilitating the sharing of data structures in a software application written using both a high level programming language and assembly language. (see, e.g., Knueven, par [0007]).  Warila, KNEISEL, Harvey, and Knueven are analogous arts directed generally to software development.  
 

Regarding claim 2, Warila, KNEISEL, Harvey, and Knueven teaches: 
(Original) The method of claim1 (please see claim 1 rejection), 
wherein the first data structure definition and the second data structure definition are configured to reference a same data structure (See, e.g., Warila, par [0220]:  “Within the programming language, new objects are created by process similar to a data structure clone.  This operation either clones a pre-existing object or creates an object based on a special template called a class.  A class definition can be identical to an object's definition, except that it can only serve as a template.  Any screens, or other data types stored within the class are unavailable unless they are used to create object instances.  Each object is basically a copy of the class; the class is purely a template.  Every object has as parts of its structure the original class ID, so it remembers the class type.…”   EN:  Warila discloses: new objects are created similar to a data structure clone, where each object is basically a copy of the class, the class being purely a template [wherein the first data structure definition and the second data structure definition are configured to reference a same data structure].).

3.	(Canceled).

Regarding claim 5, Warila, KNEISEL, Harvey, and Knueven teaches:
(Original) The method of claim 1 (please see claim 1 rejection), 
further comprising generating the merged data structure definition in the first programming language (See, e.g., Warila, par [0403]:  “…write server-side logic in any XML-enabled server programming language including JAVA, C++, PERL, TCL, SHELL and many others. ”   EN:  Warila discloses: write server-side logic written in any XML-enabled server programming language including JAVA [first programming language].).

Regarding claim 7, Warila, KNEISEL, Harvey, and Knueven teaches: 
(Previously Presented) The method of claim 6 (please see claim 6 rejection), 
wherein the first data structure definition is associated with a first computer application that is written in the first programming language, and wherein a second computer application written in the second programming language is associated with a legacy computer application, and wherein the second data structure definition is associated with the second computer application, and wherein the second computer application is associated with a newer computer application (See, e.g., Warila, par [0403]:  “…write server-side logic in any XML-enabled server programming language including JAVA, C++, PERL, TCL, SHELL and many others. ”   EN:  Warila discloses: write server-side logic written in any XML-enabled server programming language including JAVA [first programming language], C++ [second programming language].).

Claims 8-9, 12 and 14:
Claims 8-9, 12 and 14 are similar to rejected Claims 1-2, 5 and 7, respectively.  
As such, Claims 8-9, 12 and 14 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Warila, KNEISEL, Harvey, and Knueven, for similar rationale.

Claims 15-16 and 19:
Claims 15-16 and 19, are similar to rejected Claims 1-2 and 5, respectively.  
As such, Claims 15-16 and 19 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Warila, KNEISEL, Harvey, and Knueven, for similar rationale.

5 	Claims 4, 6, 11, 13, 18 and 20, are rejected under AIA  35 U.S.C. 103 as being un-patentable by Warila (US 2018/0300298 A1), KNEISEL (US 2012/0151437 A1), Harvey (US 2008/0005287 A1), and Knueven (US 2004/0123276 A1), further in view of Hirano et al. (US 2010/0146491 A1; Pub. Date: Jun. 10, 2010; PCT Filed: Jul. 25, 2006; hereinafter Hirano).

Regarding claim 4, Warila, KNEISEL, Harvey, and Knueven teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), wherein:

Warila, KNEISEL, Harvey, and Knueven combination does not appear to explicitly teach: 
the first data structure definition comprises a comment; 
the first memory layout definition is generated to include the comment; 
the merged memory layout definition is generated to include the comment; and 
the merged data structure definition is generated to include the comment.

However, Hirano (US 2010/0146491 A1), in an analogous art of software development, teaches: 
the first data structure definition comprises a comment (See, e.g., Hirano, par [0022]:  “…In a source file including a source code statement written in a programming language and a comment assigned to the source code statement, …”   EN:  Hirano teaches: In a source file including a source code statement written in a programming language and a comment assigned to the source code statement [the first data structure definition comprises a comment].); 
the first memory layout definition is generated to include the comment (See, e.g., Hirano, par [0022]:  “…In a source file including a source code statement written in a programming language and a comment assigned to the source code statement, …”   EN:  Hirano teaches: In a source file including a source code statement written in a programming language and a comment assigned to the source code statement [the first memory layout definition is generated to include the comment].); 
the merged memory layout definition is generated to include the comment (See, e.g., Hirano, par [0019]:  “…identifying the combined sign, associating the sign with a source code statement, and storing a comment on memory; …”   EN:  Hirano teaches: identifying the combined sign, associating the sign with a source code statement, and storing a comment on memory [the merged memory layout definition is generated to include the comment].); and 
the merged data structure definition is generated to include the comment  (See, e.g., Hirano, par [0055]:  “…in a source file including a source code statement written in a programming language and a comment assigned to the source code statement, a comment describing a function in a source code is described in plural natural languages, and the data structure of the source file 101 input by the input unit 11 is provided with a sign of a combination of a sign indicating a function and a sign indicating the type of a natural language in the description of each natural language. …”   EN:  Hirano teaches: a comment describing a function in a source code is described in plural natural languages, and the data structure of the source file 101 input by the input unit 11 is provided with a sign of a combination of a sign indicating a function and a sign indicating the type of a natural language in the description of each natural language [the merged data structure definition is generated to include the comment].).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Warila, KNEISEL, Harvey, and Knueven combination by incorporating the teachings of Hirano that teaches “the first data structure definition comprises a comment; the first memory layout definition is generated to include the comment; the merged memory layout definition is generated to include the comment; and the merged data structure definition is generated to include the comment.”  A person having ordinary skill in the art would have been motivated toward such a combination because:  it has been widely recognized that a mode of development, in which operable software is integrated with the document by annotating (with comments) the source code of software, is effective in improving the productivity of software products. (See, e.g., Hirano, par [0008]).  Warila, KNEISEL, Harvey, Knueven and Hirano are analogous arts directed generally to software development.  


Regarding claim 6, Warila, KNEISEL, Harvey, and Knueven teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), wherein merging the first memory layout definition and the second memory layout definition comprises:

preserving a first memory offset of a first variable of the first data structure definition that matches a second memory offset of a second variable of the second data structure definition (See, e.g., Warila, par [0403]:  “…When SimpleOS evaluates an SQScript template during an object transformation, various instructions within the template cause substitutions within this template.  Substitutions can include finding other data within the tree, looping and indexing, conditional expressions and other common programming structures.  Once the template has been filled out, the resulting value becomes the definition for the new object. ”   EN:  Warila discloses: When SimpleOS evaluates an SQScript template during an object transformation, various instructions within the template cause substitutions including looping and indexing [offset] within this template, and once the template has been filled out, the resulting value becomes the definition for the new object [preserving a first memory offset of a first variable of the first data structure definition].); and

Warila, KNEISEL, Harvey, and Knueven combination does not appear to explicitly teach: 
combining a first comment associated with the first variable with a second comment associated with the second variable.

However, Hirano (US 2010/0146491 A1), in an analogous art of software development, teaches: 
combining a first comment associated with the first variable with a second comment associated with the second variable  (See, e.g., Hirano, par [0065]:  “Described next as another example of using the signs is a document comment assigned to a definition 205 of a method "say".  A first half portion 203 is similar to the comment assigned to a class, and describes the outline of the method.  A "@param" tag of the sign is assigned before the comment for description of the argument of the method in Javadoc.  The sign is also a "sign indicating the meaning of a comment".  In this case, to correspond to plural types of natural languages, a sign indicating the type of a natural language is combined with a "@param" tag, and a resultant combination sign is used.  That is, using a "@param.ja (Japanese)" tag, a "@param.ko (Korean)" tag, and a "@param.zh (Chinese)" tag as combination signs in a comment 204, combination sign corresponding to plural types of natural languages are generated.  Using the tags, a documentation preparing system can identify each comment as a description of an argument of the method, and as a comment for each natural language. …”   EN:  Hirano teaches: using a "@param.ja (Japanese)" tag, a "@param.ko (Korean)" tag, and a "@param.zh (Chinese)" tag as combination signs in a comment 204, combination sign corresponding to plural types of natural languages are generated [combining a first comment associated with the first variable with a second comment associated with the second variable].).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Warila, KNEISEL, Harvey, and Knueven combination by further incorporating the teachings of Hirano that teaches “combining a first comment associated with the first variable with a second comment associated with the second variable”  A person having ordinary skill in the art would have been motivated toward such a combination because:  it has been widely recognized that a mode of development, in which operable software is integrated with the document by annotating (with comments) the source code of software, is effective in improving the productivity of software products. (See, e.g., Hirano, par [0008]).  Warila, KNEISEL, Harvey, Knueven and Hirano are analogous arts directed generally to software development.  


Claims 11 and 13:
Claims 11 and 13 are similar to Claims 4 and 6, rejected above.  
As such, Claims 11 and 13 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Warila, KNEISEL, Harvey, and Knueven, further in view of Hirano, for similar rationale.

Claims 18 and 20:
Claims 18 and 20 are similar to Claims 4 and 6, rejected above.  
As such, Claims 18 and 20 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Warila, KNEISEL, Harvey, and Knueven, further in view of Hirano, for similar rationale.


6.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ali et al. (US 2017/0102925 A1, e.g., par [0247]) that teaches: two or more template sets may have templates with pointers to the same parts or a data structure, or the same records stored in instances of the data structure, but have static code in different programming languages so that any API supported and storable by the data structure can combined with programming code in a programming language selected by a selection of the template set.

Response to Arguments
7.	The Applicant Arguments/Remarks, filed on 04/18/2022 under 37 CFR 1.111 have been fully considered by Examiner, but they are not persuasive to overcome the reference(s). 

Rejections under 35 U.S.C. § 103: 
Claims 1, 2, 5, 7-9, 12, 14-16, and 19:
Applicant argues, in pages 7-10 (of Applicant Arguments/Remarks):  
“Claims 1, 2, 5, 7-9, 12, 14-16, and 19 were rejected under 35 U.S.C. § 103 as being allegedly unpatentable over Warila et al. (U.S. Patent Application Publication No. 2018/0300298, hereinafter, “Warila’’) in view of Kneisel et al. (U.S. Patent Application Publication No. 2012/0151437, hereinafter, “Kneisel’’), in view of Harvey et al. (U.S. Patent Application Publication No. 2008/0005287, hereinafter, “Harvey’’), and further in view of Kneuven et al. (U.S. Patent Application Publication No. 2004/0123276, hereinafter, “Kneuven’”). Applicant respectfully traverses this rejection.
Independent claim 1 recites, inter alia, "merging the first memory layout definition [written in the first programming language] and the second ... definition [written in the second programming language different from the first] into a merged memory layout definition,” and, “generating a merged data structure definition [in a single programming language] based on the merged memory layout definition.” Independent claims 8 and 15 recite similar features.
Warila describes, “A provisioning system [that] provisions a mobile software application to one or more remotely-located mobile computing devices.” Warila, Abstract. In Warila, 
[W]hen the requested and sent mobile application is executed by a requesting mobile device, the structured document is parsed into a Document Object Model tree structure which when updated, updates at least in part the running state of the mobile application.” Jd. However, provisioning a mobile software application is not related to merging as recited in the independent claims. Further, the document object model (DOM) tree structure is not generated based on, “merging ... first [and second] memory layout definition[s] [written in first and second programming languages],” as recited in the independent claims. As such, Warila does not disclose, alone or in any type of combination with Kneisel, Harvey, and Kneuven, merging and generating as recited in the independent claims.
The Examiner states, “Warila teaches ... the first programming language is different than the second programming language (See, e.g., Warila, par [0403].” Office Action, p. 3 (emphasis original). Respectfully, Warila does not disclose the first programming language is different than the second programming language. Rather, Warila states, “SimpleOS provides a novel model for network communication between the client and server.” Warila, para. [0403]. In Warila, “The developer is free to write server-side logic in any XML-enabled server programming language including JAVA, C++, PERL, TCL, SHELL and many others.” Jd. However, Warila does not expressly disclose network communication between the client written in a first programming language, and the server written in a second programming language, different than the first. As such, Warila does not disclose, “the first programming language is different than the second programming language,” as recited in the independent claims, alone or in any type of combination with Kneisel, Harvey, and Kneuven.
…”

Examiner’s response:
Examiner respectfully disagrees.  Examiner maintains that Warila (US 2018/0300298 A1), in view of KNEISEL (US 2012/0151437 A1), Harvey (US 2008/0005287 A1, and Knueven (US 2004/0123276 A1), teaches all limitations of independent Claim 1, as evidenced by the citations and rationale presented in rejecting this Claim, under AIA  35 U.S.C. 103, hereinabove, in this office action.  Specifically, Warila (e.g., pars [0031] and [0403]) discloses: a method for creating and managing platform-independent applications, by writing server-side logic in any XML-enabled server programming language including, JAVA [first programming language], C++ [second programming language], and many others, which clearly indicates different programming languages are used for managing platform-independent applications [the first programming language is different from the second programming language].  
But Warila does not appear to explicitly teach Claim 1 features “generating a first memory layout definition written in a first programming language based on a first data structure definition that is written in the first programming language; generating a second memory layout definition written in a second programming language based on a second data structure definition that is written in the second programming language, …;”, as well as, the above Applicant-argued Claim 1 features “merging the first memory layout definition and the second memory layout definition into a merged memory layout definition comprising the first memory layout definition written in the first programming language and the second memory layout definition written in the second programming language; and generating a merged data structure definition based on the merged memory layout definition, wherein the merged data structure definition is written in a single programming language selected from a group consisting of the first programming language and the second programming language.”
However, Harvey (e.g., Figs. 2, 5; pars [0071]-[0101]), in an analogous art of software development, teaches: Automatically creating database(s), tables, fields, and rows in various database and file formats [memory layout] by performing the merging of different data structures, which makes the above Applicant-agued claim 1 feature “merging the first memory layout definition and the second memory layout definition into a merged memory layout definition” obvious. 
Also, Knueven (e.g., Fig. 1, pars [0015]-[0020]), teaches: a new assembly language directive, .cstruct, is provided to enable the definition of structures in assembly language [first programming language] that have the same memory layout as a corresponding structure defined in C [second programming language]; and Knueven (e.g., Fig. 1, par [0007]) teaches:  defining a data structure in an assembly language [first programming language] program such that the data structure is created in exact conformance to the physical and logical memory layout mandated for a comparable data structure by a compiler for a high level language [second programming language], which makes claim 1 feature “generating a merged data structure definition based on the merged memory layout definition, wherein the merged data structure definition is written in a single programming language selected from a group consisting of the first programming language and the second programming language” obvious. 
And, KNEISEL (e.g., pars. [0052], [0049]) teaches: the invention enables structures or blocks of items within structures, specified in the COBOL [first programming language] program, to be written to files or copied from one block of memory to another [generating a first memory layout definition written in a first programming language based on a first data structure definition that is written in the first programming language], and KNEISEL (e.g., pars [0110], 0166]) teaches: generating code of a translated program in a second computer object oriented language such as C++ of JAVA [second programming language] and writing the translated program into storage of the computer system [generating a second memory layout definition written in a second programming language based on a second data structure definition that is written in the second programming language]. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially combine the teachings of Warila, KNEISEL, Harvey, and Knueven to provide a method for creating and managing platform-independent applications as disclosed by Warila by incorporating the teachings of KNEISEL that teaches “generating a first memory layout definition written in a first programming language based on a first data structure definition that is written in the first programming language;” and “generating a second memory layout definition written in a second programming language based on a second data structure definition that is written in the second programming language,”, the teachings of Harvey that teaches “merging the first memory layout definition and the second memory layout definition into a merged memory layout definition;”, and the teachings of Knueven that teaches “the first memory layout definition written in the first programming language and the second memory layout definition written in the second programming language;” and “generating a merged data structure definition based on the merged memory layout definition, wherein the merged data structure definition is written in a single programming language selected from a group consisting of the first programming language and the second programming language”.  A person having ordinary skill in the art would have been motivated toward such a combination because: The translation of a COBOL source program into a program with basically equivalent functionality as in another programming language, is not a simple task because COBOL has certain features that are not readily mapped (translated) into more common programming languages such as C, C++ or JAVA that results in a form that is easily readable by a human (see, e.g., KNEISEL, par [0012]), and because:  in the fragmented and application-specific sensor marketplace, there is a need for a smart sensing and flexible solution, such as a Reconfigurable, Hierarchical Component-Based Architecture & Framework and Methods for Rapidly Developing Sensor Device-Enabling Software Applications, to enable a wide variety of sensors to have plug-and-play capability across a wide range of applications which will provide significant value to sensor element manufacturers and designers as well as developers and users of sensor-based systems (see, e.g., Harvey, par [0006]), and further for: facilitating the sharing of data structures in a software application written using both a high level programming language and assembly language. (see, e.g., Knueven, par [0007]).  Warila, KNEISEL, Harvey, and Knueven are analogous arts directed generally to software development.  
 
	As such, Claim 1 is rejected under AIA  35 U.S.C. 103, as being un-patentable by Warila, in view of KNEISEL, Harvey, and Knueven.

Independent Claims 8 and 15 are similar to rejected independent Claim 1.
As such, Claims 8 and 15 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Warila, in view of KNEISEL, Harvey, and Knueven, for similar reasons.

Dependent Claims 2, 5, 7, 9, 12, 14, 16, and 19, which depend on rejected Claims 1, 8 or 15, inherit the deficiencies of their respective parent Claim.  And, Examiner maintains that Warila, in view of KNEISEL, Harvey, and Knueven, teaches all additional limitations of these dependent Claims as well, as evidenced by the citations and rationale presented in rejecting these Claims, under AIA  35 U.S.C. 103, hereinabove, in this office action.  
 		As such, Claims 2, 5, 7, 9, 12, 14, 16, and 19 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by Warila, in view of KNEISEL, Harvey, and Knueven.

Claims 4, 6, 11, 13, 18, and 20:
Applicant argues, in page 10,
“Claims 4, 6, 11, 13, 18, and 20 were rejected under 35 U.S.C. § 103 as being allegedly unpatentable over Warila, Kneisel, Harvey, and Kneuven, in view of Hirano et al. (U.S. Patent Application Publication No. 2010/0146491, hereinafter, “Hirano”). Applicant respectfully traverses this rejection.
Claims 4, 6, 11, 13, 18, and 20 ultimately depend from independent claims 1, 8, and 15, which are allowable over Warila, Kneisel, Harvey, and Kneuven for at least the reasons described above. Thus, for at least the same reasons, claims 4, 6, 11, 13, 18 and 20 are also allowable over Warila, Kneisel, Harvey, and Kneuven. Further, Hirano does not remedy the deficiencies of Warila, Kneisel, Harvey, and Kneuven, alone or in any type of combination. Thus, the cited references do not disclose all the features of claims 4, 6, 11, 13, 18, and 20.
Hirano does not disclose the recited features of the independent claims, nor does the Examiner so assert. Rather, the Examiner relies on Hirano to support the allegation that Hirano discloses comment features recited in claims 4, 6, 11, 13, 18, and 20. However, the comment features recited in these claims are not related to the merging feature recited in the independent claims. As such, Hirano does not disclose the recited features of the independent claims, alone or in any type of combination with Warila, Kneisel, Harvey, and Kneuven.
For at least these reasons, Warila, Kneisel, Harvey, Kneuven, and Hirano do not disclose all the features of independent claims 1, 8, and 15, alone or in any type of combination. As such, the independent claims are not obvious in view of the cited references. Thus, the independent claims are allowable over the cited references. For at least the same reasons, claims 4, 6, 11, 13, 18 and 20, which ultimately depend from the independent claims, are also allowable over the cited references. Accordingly, Applicant respectfully requests the withdrawal of the rejection under 35 U.S.C. § 103 and allowance of claims 4, 6, 11, 13, 18 and 20.”

Examiner’s response:
Examiner respectfully disagrees. 
Claims 4, 6, 11, 13, 18, and 20, which depend on rejected independent Claims 1, 8 or 15, inherit the deficiencies of their respective parent Claim.  And, Examiner maintains that Warila, in view of KNEISEL, Harvey, and Knueven, further in view of Hirano (US 2010/0146491 A1), teaches all additional limitations of these dependent Claims as well, as evidenced by the citations and rationale presented in rejecting these Claims, under AIA  35 U.S.C. 103, hereinabove, in this office action.  
As such, Claims 4, 6, 11, 13, 18, and 20 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by Warila, in view of KNEISEL, Harvey, and Knueven, further in view of Hirano.  


Conclusion
8. 	Claims 1-2, 4-9,11-16, and 18-20 are rejected.
	Claims 3, 10, and 17 had been canceled.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        
/QING CHEN/Primary Examiner, Art Unit 2191